Exhibit 10.2
 
FORM OF VOTING AGREEMENT
 


 
THIS VOTING AGREEMENT (this “Agreement”), dated June 3, 2015, is by and
between  Midatech Pharma PLC, a public limited company organized under the laws
of England and Wales (“Parent”), and the undersigned security holder (the
“Securityholder”) of DARA BioSciences, Inc., a Delaware corporation (the
“Company”).
 
WHEREAS, the Company, Merlin Acquisition Sub, Inc., a Delaware corporation and
wholly owned subsidiary of Parent (“Merger Sub”), Duke Acquisition Sub, Inc., a
Delaware corporation and wholly owned subsidiary of Parent, and Parent intend to
enter into an Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), which provides for, among other things the merger (the “Merger”) of
Merger Sub, with and into the Company, on the terms and subject to the
conditions set forth therein, pursuant to which each issued and outstanding
share of common stock, par value $0.01 per share, of the Company (the “Common
Stock”) shall automatically be converted into and represent the right to receive
the merger consideration as set forth in the Merger Agreement, on the terms and
subject to the conditions set forth therein;
 
WHEREAS, the Securityholder is the beneficial owner (for this and other terms of
correlative meaning used throughout this Agreement, as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
such number of Shares (as defined below) as is indicated on Schedule I of this
Agreement;
 
WHEREAS, the Securityholder believes that it is in his or her or best interest,
as a shareholder in the Company, that the Merger be consummated;
 
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Securityholder undertake in advance to vote its shares
in favor of the Merger; and
 
WHEREAS, for these reasons, and in consideration of the execution of the Merger
Agreement by Parent, Securityholder, solely in his or her capacity as a
shareholder of the Company, agrees and undertakes to vote the Shares (as defined
below) in favor of the Merger and the adoption of the Merger Agreement on the
terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:
 

 
Section 1. 
Certain Definitions. For purposes of this Agreement:

 
(a) “Encumbrances” or “Encumbers” means, with respect to any security, any and
all liens, claims, security interests, proxies, voting trusts or agreements,
restrictions or any other encumbrances whatsoever on the title, transfer or
exercise of any voting rights or other rights as a holder of such security.
 
(b) “Option” means, with respect to any security, any option, warrant, call,
subscription, commitment or other contract representing the right to purchase or
otherwise receive any such security or any interest in such security.
 
(c) The Securityholder shall be deemed to “Own” or to have acquired “Ownership”
of a security if the Securityholder (i) is the record holder of such security or
(ii) is the “beneficial owner” (within the meaning of Rule 13d-3 under the
Exchange Act) of such security; provided, however, that the Securityholder shall
not be deemed to “Own” or to have acquired “Ownership” of any security issuable
pursuant to an Option until the actual issuance of such securities (for purposes
of clarity, the Securityholder shall, however, be deemed to “Own” such Option).
 
 
1

--------------------------------------------------------------------------------

 
 
(d) “Restricted Shares” means the shares of restricted stock of the Company
issued under the Company Benefit Plans, if any.
 
(e) “Shares” means (i) all shares of Common Stock or preferred stock of the
Company (“Preferred Stock”) (including any Restricted Shares entitled to vote)
Owned by the Securityholder as of the date of this Agreement and (ii) all
additional shares of Common Stock and Preferred Stock (including additional
Restricted Shares entitled to vote) of which the Securityholder acquires
Ownership during the period from the date of this Agreement until the
termination of this Agreement (including through the exercise, vesting or
settlement of an Option, warrant or other rights to purchase Common Stock).
 
(f) “Subject Securities” means (i) all securities of the Company (including all
Shares and all Options to acquire any securities of the Company) Owned by the
Securityholder as of the date of this Agreement and (ii) all additional
securities of the Company (including additional Shares and additional Options to
acquire any securities of the Company) of which the Securityholder acquires
Ownership during the period from the date of this Agreement through the
termination of this Agreement.
 
(g) The Securityholder shall be deemed to “Transfer” a security if (i) the
Securityholder transfers, assigns, sells, gift-overs, pledges, Encumbers or
otherwise disposes (whether by sale, merger, consolidation, liquidation,
dissolution, dividend, distribution or otherwise) of such security or any
interest in such security, (ii) the Securityholder grants any Option for such
security or for any interest in such security, (iii) the Securityholders enters
into any agreement or commitment providing for the transfer, assignment, sale,
gift-over, pledge, encumbrance of, grant of an Option with respect to, or
disposition of any interest in such security, or (iii) the Securityholder
consents to any of the foregoing.
 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Merger Agreement.
 
Section 2. Representations and Warranties of the Securityholder. The
Securityholder hereby represents and warrants to Parent as follows:
 
(a)           Securityholder is the Owner of the Shares and Options indicated on
the Schedule I of this Agreement, which are free and clear of any liens, adverse
claims, charges or other Encumbrances (except as such Encumbrances arising under
securities laws or for such liens, adverse claims, charges or other encumbrances
as would not prohibit Securityholder’s compliance with its obligations pursuant
to this Agreement or for such Subject Securities held in prime brokerage
accounts or any Encumbrances created under any Company Benefit Plan or related
agreement). To Securityholder’s knowledge, Securityholder does not beneficially
own any securities of the Company other than the Shares and Options indicated on
Schedule I of this Agreement. Securityholder has full power and authority to
make, enter into and carry out the terms and conditions under this Agreement.
The execution and delivery of this Agreement by Securityholder do not, and
Securityholder’s performance of its obligations under this Agreement will not:
(i) conflict with or violate any order, decree or judgment applicable to
Securityholder or to the Subject Securities; or (ii) result in any breach of or
constitute a default (with notice or lapse of time, or both) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of any Encumbrance on, any of the Subject Securities
pursuant to any agreement to which Securityholder is a party or by which
Securityholder is bound or affected, except in each case as would not prohibit
Securityholder’s compliance with its obligations pursuant to this Agreement.
 
 (b) This Agreement has been executed and delivered by the Securityholder, and,
assuming due authorization, execution and delivery by Parent, constitutes a
valid and binding obligation of the Securityholder enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).
 
 (c) There is no action, proceeding or investigation pending or, to the
Securityholder’s knowledge, threatened against the Securityholder that questions
the validity of this Agreement or any action taken or to be taken by the
Securityholder in connection with this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Securityholder as follows:
 
(a) Parent is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation. Parent has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and consummate the transactions contemplated hereby. Parent has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement.
 
(b) This Agreement has been duly authorized, executed and delivered by Parent,
and, assuming due authorization, execution and delivery by the Securityholder,
constitutes a valid and binding obligation of Parent enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).
 
(c) The execution and delivery of this Agreement and the consummation by Parent
of the transactions contemplated hereby will not (i) result in a violation of, a
default under or conflict with (A) the organizational documents of Parent or (B)
any contract, trust, commitment, agreement, understanding, arrangement or
restriction of any kind to which Parent is a party or by which Parent or its
assets are bound or (ii) violate, or require any consent, approval, or notice
under any judgment, order, decree, statute, law, rule or regulation applicable
to Parent.
 
Section 4. Transfer of the Subject Securities. Prior to the termination of this
Agreement, the Securityholder shall not: (a) Transfer any of the Subject
Securities (except as may be specifically required by court order); (b) grant
any proxy, power-of-attorney or other authorization or consent with respect to
any of the Shares; (c) deposit any of the Shares into a voting trust or enter
into a voting agreement or arrangement with respect to any of the Shares; (d)
create or permit to exist any Encumbrance with respect to the Subject
Securities; or (e) take any other action that would in any way restrict, limit
or interfere with the performance of such Securityholder’s obligations hereunder
or the transactions contemplated hereby. Notwithstanding anything to the
contrary set forth in this Agreement, Securityholder may Transfer any or all of
the Subject Securities to any (i) Person, if (A) such Person, prior to or
concurrently with such Transfer, shall have executed a voting undertaking (in a
form and substance reasonably satisfactory to the Parent) on the same terms and
conditions of this Agreement to which Parent is a beneficiary with respect to
such Subject Securities and (B) the Securityholder shall continue to be jointly
and severally liable to any breach of such voting undertaking by such other
Person, and (ii) Affiliate of the Securityholder, if (A) upon such Transfer the
Securityholder will continue to be the beneficial owner of such Subject
Securities, and (B) the Securityholder will continue to have the right to
control the vote of the Shares in accordance with this Agreement.
 
Section 5. Covenant to Vote. The Securityholder hereby agrees that at any
meeting of the stockholders of the Company, however called, and at every
postponement or adjournment thereof, and in any written action or approval by
resolution or consent of stockholders of the Company, or in any other
circumstances in which the vote, consent or approval of the stockholders of the
Company is sought, until the termination of this Agreement in accordance with
Section 11 herein, the Securityholder shall cause the Shares (if any) to be
voted and, to the fullest extent legally permitted, cause holders of record of
the Shares to vote:
 
(a) in favor of approval of all proposals submitted by the Company for the
adoption of the Merger Agreement and the transactions contemplated thereby,
including the Merger, by the Company’s Stockholders;
 
(b) against any Acquisition Proposal (other than the Merger Agreement and the
transactions contemplated thereby, including the Merger);
 
(c) against any action, proposal, transaction or agreement that would result in
a breach of any representation, warranty, covenant or obligation of the Company
in the Merger Agreement; and
 
 
3

--------------------------------------------------------------------------------

 
 
(d) against any other action, proposal, transaction or agreement that would
compete with or serve to interfere with, delay, discourage, adversely affect or
inhibit the timely consummation of the Merger and the other transactions
contemplated by the Merger Agreement;
 
provided, however, that nothing in this Agreement shall be deemed to
restrict,  prohibit  or limit the ability of the Securityholder, in his or her
capacity as an officer or director of the Company, from taking any action on
behalf of the Company in such fiduciary capacity.
 
Notwithstanding the foregoing, nothing in this Agreement shall limit or restrict
the Securityholder from voting the Shares in Securityholder’s sole discretion on
any matter other than those matters referred to herein. All rights, ownership
and economic benefits of and relating to the Subject Securities shall remain
vested in and belong to Securityholder, and neither Parent nor any other Person
shall have any authority to exercise any power or authority to direct
Securityholder in the voting of any of the Shares, except as otherwise
specifically provided herein.
 
Except as contemplated by this Agreement, the Securityholder has not (a) entered
into, and shall not enter into at any time while this Agreement remains in
effect, any voting agreement or voting trust with respect to the Shares that
would prohibit, undermine, limit or otherwise adversely affect its compliance
with its obligations pursuant to this Agreement, or (b) granted, and shall not
grant at any time while this Agreement remains in effect, a proxy or power of
attorney with respect to the Shares, in either case, which is inconsistent with
its obligations pursuant to this Agreement.
 
Section 6. Capacity as Securityholder. The parties agree and acknowledge that
Securityholder is signing this Agreement solely in Securityholder’s capacity as
an Owner of the Subject Securities. Nothing in this Agreement shall limit or
affect any actions taken by Securityholder in his or her capacity as a director
or officer of the Company, to the extent this Agreement could be construed to
restrict the exercise by Securityholder of his or her fiduciary duties in such
capacity.
 
Section 7. No Solicitation. The Securityholder shall not take any action, as a
stockholder of the Company, that the Company is prohibited from taking pursuant
to Section 6.2 or 6.10 of the Merger Agreement, in each case with the
limitations and exceptions of such provisions that are applicable to the Company
or its board of directors being similarly applicable to such Securityholder.
 
Section 8. Acquisition of Additional Subject Securities. The Securityholder
agrees, while this Agreement is in effect, to promptly notify Parent of the
number of any additional Subject Securities of which the Securityholder acquires
Ownership, if any, after the date hereof. Any such Subject Securities shall be
subject to the terms of this Agreement as though Owned by the Securityholder on
the date hereof.
 
Section 9. Proxy Statement. The Securityholder hereby authorizes the Company and
Parent to disclose in any report, filing, announcement or disclosure made with
the SEC or otherwise and in the Proxy Statement/Prospectus the Securityholder’s
identity and ownership of the Subject Securities and the nature of
Securityholder’s obligation under this Agreement.


Section 10. Further Assurances. The Securityholder shall, upon request of
Parent, execute and deliver any additional documents and take such further
actions as may reasonably be deemed by Parent to be necessary or desirable to
carry out the provisions hereof. Without limiting the generality or effect of
the foregoing or any other obligation of Securityholder hereunder,
Securityholder hereby authorizes Parent to deliver a copy of this Agreement to
the Company and hereby agrees that the Company may rely upon such delivery as
conclusively evidencing the agreements and understandings set forth herein.
 
Section 11. Termination. This Agreement, and all rights and obligations of the
parties hereunder shall terminate on the earlier of: (a) the date the Merger
Agreement is terminated in accordance with its terms; (b) the delivery of
written notice of termination hereof by Parent; (c) the Effective Time or (d)
the occurrence of a Change in Recommendation pursuant to Section 6.2 of the
Merger Agreement; provided, however, that (i) nothing herein shall relieve any
party from liability for any breach hereof and (ii) this Section 11, Section 6,
Section 12 and Section 14 shall survive any termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 12. Expenses. All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such fees, costs and expenses.
 
Section 13. Stop Transfer Order; Legend. In furtherance of this Agreement,
concurrently herewith, the Securityholder hereby authorizes the Company to
notify the Company’s transfer agent that there is a stop transfer order with
respect to the Subject Securities (and that this Agreement places limits on the
voting and transfer of such Subject Securities), and, if so requested by Parent,
the Securityholder agrees that the Subject Securities shall bear a legend
stating they are subject to this Agreement.
 

 
Section 14.
Miscellaneous.

 
(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or sent by a nationally recognized overnight courier service, such as
Federal Express (providing proof of delivery), to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
If to the Securityholder, at the address set forth on Schedule I hereto.
 
If to Parent, to:


Midatech Pharma PLC
65 Innovation Drive
Milton Park, Abingdon
Oxfordshire OX14 4RQ
United Kingdom
Attn:  Nick Robbins-Cherry
Telephone: +44 1235 841 575
Email: nickrc@midatechpharma.com


With a copy (which shall not constitute notice) to:
 
Brown Rudnick LLP
8 Clifford Street
London W1S 2LQ
United Kingdom
Attn: Tim Matthews
Fax:  020 7851 6100
Telephone: 020 7851 6126
Email: tmatthews@brownrudnick.com


and


Brown Rudnick LLP
One Financial Center
Boston, Massachusetts 02110
United States of America
Attn: Sam Williams
Fax:  (617) 289-0440
Telephone: (617) 856-8200
Email: swilliams@brownrudnick.com

 
or to such other person at such other place as Parent shall designate to the
Securityholder in writing.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(c) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered one and the same agreement and shall become
effective when a counterpart hereof shall have been signed by each of the
parties and delivered to the other parties.
 
(d) Entire Agreement. This Agreement, together with the Merger Agreement and any
other documents and instruments referred to herein and therein, constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and oral, among the parties or any of them with respect to the subject
matter hereof and thereof. This Agreement is not intended and does not confer
upon any Person other than the parties hereto any rights hereunder.
 
(e) Governing Law; Venue; Service of Process. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to the principles of conflicts of law thereof. EACH PARTY HERETO
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
THE STATE OF DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
LITIGATED ONLY IN SUCH COURTS. EACH PARTY HERETO ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF SUCH COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF SUCH COURT IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS
AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE FIFTEEN (15) CALENDAR DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF
EITHER PARTY HERETO TO SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(f) Assignment. Neither this Agreement nor any of the rights and obligations of
the parties hereunder may be assigned by Parent, on the one hand, or the
Securityholder, on the other hand, without the prior written consent of the
other, except that Parent may assign any of its rights or obligations to any of
Parent’s Subsidiaries without the prior written consent of the Securityholder.
Notwithstanding the foregoing, each of the parties shall remain liable for all
of their respective obligations under this Agreement, irrespective of any such
assignment. Subject to the first sentence of this Section 14(f), this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and no other Person shall have any right,
obligation or benefit hereunder. Any attempted assignment or transfer in
violation of this Section 14(f) shall be void ab initio.
 
(g) Severability of Provisions. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by rule of law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions are fulfilled to the extent possible.
 
(h) Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement were not performed
in accordance with its specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court having jurisdiction relating to
this Agreement as provided in Section 14(e) hereof without the necessity of
demonstrating damages or posting a bond, this being in addition to any other
remedy to which they are entitled at law or in equity.
 
 
6

--------------------------------------------------------------------------------

 
 
(i) Amendment. No amendment, modification or waiver in respect of this Agreement
shall be effective against any party unless it shall be in writing and signed by
such party.
 

 
 
 
 
[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Parent and the Securityholder have caused this Agreement to
be duly executed and delivered as of the date first written above.
 


 

     
SECURITYHOLDER
 
         
Name:
 
 




     
MIDATECH PHARMA PLC
 
 
 
 
By:
     
Name:
Title:

 
 
 
 

 
[Signature page to Voting Agreement]


 
 

--------------------------------------------------------------------------------

 


SCHEDULE I




Securityholder’s address:
 


 


 


 
Common Stock Held of
Record or Beneficially
Owned
Preferred Stock Held of Record
or Beneficially Owned
Options and Exercise
Prices
Additional Subject
Securities Owned

 
 
 

--------------------------------------------------------------------------------